Citation Nr: 1427446	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-36 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2013, the case was remanded to schedule the Veteran for examinations and obtain medical opinions.  A review of the evidence shows that the Veteran was examined in May 2013.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran submitted a personal statement and included statements from friends describing his complaint of foot pain.  In his letter, he waived review of the evidence by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for bilateral plantar fasciitis is being REMANDED and is addressed in the REMAND portion of the decision below.  The issue is REMANDED to the Agency of Original Jurisdiction.  


FINDING OF FACT

The Veteran's right knee strain has been manifested by painful motion, with flexion and extension that are limited to non-compensable degrees, without ankylosis, without malunion or nonunion of the tibia and fibula, without recurrent subluxation or lateral instability, and without frequent locking and effusion into the joint.  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's right knee strain has been rated under Diagnostic Code 5010, which governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003, which governs degenerative arthritis.  Diagnostic Code 5003 concerns evaluation as degenerative arthritis established by X-ray findings, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45. 

There are various other diagnostic codes applicable to the Veteran's right knee disability, including the following:

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees, a 30 percent rating is warranted when extension is limited to 20 degrees, a 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of knee motion of the knee is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71 , Plate II.

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, the VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Diagnostic Code 5257 rates on the basis of lateral instability and recurrent subluxation.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule. Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage, with frequent episodes of "locking" pain and effusion into the joint warranting a maximum 20 percent rating.

First, the Board finds that there is no basis for a higher rating based on limitation of motion under Diagnostic Codes 5260 and 5261.  Although the Veteran stated in his September 2009 Notice of Disagreement that he could not bend his knee in certain ways, range of motion testing shows that the Veteran's condition has not resulted in limitation of motion to a compensable degree.  

Specifically, in an October 2008 VA examination, the Veteran demonstrated flexion to 140 degrees and extension to 0 degrees.  The examiner noted the Veteran's right knee function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  However, the examiner noted that the Veteran's right knee condition prevented him from running or walking as far as he used to, and that he was limited to office work.  

At the March 2009 VA examination, the Veteran demonstrated right knee flexion to 140 degrees and extension to 0 degrees.  There were additional limitations upon repetitive testing due to pain, with right flexion reduced to 90 degrees and extension remaining at 0 degrees.   

The May 2010 VA examination contains limitation of motion testing showing right flexion to 140 degrees and extension to 0 degrees.  At the May 2013 VA examination, the Veteran demonstrated flexion to 120 degrees and extension to 0 degrees.  Again, there was no additional limitation of motion after repetitive testing at the May 2010 and May 2013 VA examinations.

In this regard, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Veteran has described difficulty driving, walking, and standing.  He reported the occasional use of a brace at the May 2013 VA examination, but he also explained that he tries to stay active, including completing an "intense exercise program called crossfit."  

The Board acknowledges the Veteran's complaint of worsening knee pain and his difficulty completing certain daily activities.  However, as described above, repetitive testing has not resulted in an increased limitation of motion, aside from testing performed at the March 2009 examination that showed decreased flexion to 90 degrees.  However, flexion limited to 90 degrees is non-compensable under Diagnostic Code 5260.  The Veteran also indicated in all his VA examinations, that despite painful flare-ups, he functioned without medication.  For example, at the March 2009 examination, the Veteran reported he takes Motrin only once a week for pain.  The examiner concluded the Veteran's right knee condition had no significant effect on his usual occupation and only mild effects on daily activities.  Finally, the Veteran is already in receipt of a 10 percent rating based on non-compensable limitation of motion.  As such, the Board finds that the evidence does not show functional impairment beyond the levels contemplated in the currently assigned rating.  

Next, the evidence does not provide for a higher rating of the Veteran's right knee strain based on recurrent subluxation or lateral instability under Diagnostic Code 5257.  The October 2008 examiner indicated that stability tests of the right knee were within normal limits.  The examiner also noted that the Veteran's right knee showed no signs of weakness or tenderness.  Similarly, the March 2009 examiner did not find instability, giving way, or episodes of subluxation of the right knee.  The May 2010 and May 2013 examiners also did not find episodes of subluxation.  

With regard to Diagnostic Code 5258,  the evidence also has not shown dislocation semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint.  Indeed, at the October 2008 examination, the Veteran's right knee showed no signs of effusion.  The March 2009, May 2010, and May 2013 examiners also did not identify locking episodes or effusion.  

Furthermore, under Diagnostic Codes 5256 and 5262, the evidence of record contains no indication of ankylosis of the right knee or impairment of the tibia and fibula.  For example, at the May 2010 examination, the examiner indicated there was no joint ankylosis, and at the May 2013 examination, the examiner specifically noted that the Veteran did not currently have or endorse a history of shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairment.  

Moreover, Diagnostic Codes 5259 and 5263 have maximum ratings of 10 percent, and the Veteran's right knee is rated as at least 10 percent disabling; the Veteran therefore cannot be granted a higher rating under Diagnostic Code's 5259 or 5263.  Regardless, the evidence does not show genu recurvatum or the removal of semilunar cartilage.  Therefore,  Diagnostic Codes 5256, 5262, 5259, and 5263 are not appropriate in this case.  

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's right knee strain.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran was still working, and, in the most recent VA examination from May 2013, the examiner concluded that the Veteran's right knee condition did not impact his ability to work.  The examiner noted the Veteran's ability to maintain a vigorous exercise regimen.  As such, the Board finds that Rice is inapplicable in this case.  

Lastly, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology as found at 38 C.F.R. § 4.71a and applied with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  These symptoms include pain; stiffness; weakness; and difficulty standing, walking and squatting.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by April 2008 and December 2008 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Veteran specifically questioned the May 2013 VA examination, claiming that the examiner did not ask him about his military history or note that he had a physical therapist that worked on his knee or used knee wraps or guards.  However, the examiner reviewed the Veteran's claims file, and specifically noted that the Veteran participated in crossfit program and used wraps when the knee acted up.  Moreover, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected right knee strain is denied. 


REMAND

A review of the record reflects that unfortunately, another remand is required.  The claim was previously remanded in March 2013 for a VA examination to provide an opinion as to the etiology of the plantar fasciitis.  Although the Veteran was afforded a VA examination in May 2013, the Board finds this examination is not adequate.  Specifically, the examiner based his opinion on the absence of treatment for a foot condition.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran, however, explained that he was trained to not go to sick call and further reported injury to the foot when he jumped off convoys while under attack.  The Board reiterates that the Veteran is a combat Veteran and the provisions of 38 U.S.C.A. § 1154 apply.  In light of the above, another VA examination is necessary.

The examiner further noted that the Veteran treated with VA and private podiatrists.  On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all medical care providers who treated her for the claimed plantar fasciitis.  The RO should then obtain and associate with the claims file copies of all records from any identified health care provider that are not already associated with the claims file. Her assistance in identifying and obtaining records should be requested as needed. 

The RO also should take appropriate steps to obtain copies of any VA medical records dated since November 2012.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral plantar fasciitis.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has plantar fasciitis that had its clinical onset during the Veteran's period of active service.  The examiner should comment upon the Veteran's report of experiencing foot pain when repeatedly jumping off convoys in Kuwait and Iraq and the lay statements of A.B. and M.C. that reported the Veteran complaining of foot pain during service.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  The RO shall then take such additional development action as it deems proper with respect to the claim. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


